Opinion issued October 7, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00757-CR
____________

KEVIN WAYNE HARRIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No. 601873



 
MEMORANDUM  OPINION
               A jury found appellant, Kevin Wayne Harris, guilty of the offense of murder
and assessed punishment at confinement for 40 years.  The Fourteenth Court of
Appeals affirmed.  See Harris v. State, No. 14-94-00119-CR, slip op. at 7 (Tex.
App.—Houston [14th Dist.] 1995, no pet.) (not designated for publication).  On
May 1, 2003, appellant filed a motion for DNA testing of ballistics evidence.  See
generally Tex. Code Crim. Proc. Ann. art. 64.01 (Vernon Supp. 2004).  The trial
court denied the motion on May 5, 2003, and appellant filed a timely pro se notice of
appeal.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).